Name: Commission Implementing Regulation (EU) 2016/459 of 18 March 2016 amending Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: America;  trade;  foodstuff;  international trade;  trade policy;  beverages and sugar
 Date Published: nan

 31.3.2016 EN Official Journal of the European Union L 80/14 COMMISSION IMPLEMENTING REGULATION (EU) 2016/459 of 18 March 2016 amending Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (1), and in particular Article 33(2) and (3) and Article 38(d) thereof, Whereas: (1) Annex III to Commission Regulation (EC) No 1235/2008 (2) sets out the list of third countries whose systems of production and control measures for organic production of agricultural products are recognised as equivalent to those laid down in Regulation (EC) No 834/2007. (2) The recognition of Canada pursuant to Article 33(2) of Regulation (EC) No 834/2007 currently applies to, inter alia, processed agricultural products for use as food and for use as feed with organic ingredients that have been grown in Canada. Canada has submitted a request to the Commission to expand its recognition to processed products for use as food and for use as feed with organic ingredients imported from third countries and certified in accordance with Canada's legislation on organic products. Examination of the information submitted with that request, subsequent clarifications provided by Canada and an on-the-spot examination of the production and control measures applied to processed products with imported ingredients have led to the conclusion that in that country the rules governing production and control of processed products with imported organic ingredients are equivalent to those laid down in Regulation (EC) No 834/2007 and Commission Regulation (EC) No 889/2008 (3). Consequently, the recognition of the equivalence of Canada's systems of production and control measures should also apply to processed products for use as food and for use as feed with imported organic ingredients certified in accordance with Canadian legislation. (3) Moreover, Canada's existing recognition excludes organic wine. Canada has submitted a request to the Commission to expand its recognition to organic wine certified in accordance with Canada's legislation on organic products. Examination of the information submitted with that request and subsequent clarifications provided by Canada have led to the conclusion that in that country the rules governing production and control of organic wine are equivalent to those laid down in Regulations (EC) No 834/2007 and (EC) No 889/2008. Consequently, the recognition of the equivalence of Canada's systems of production and control measures should also apply to organic wine certified in accordance with Canadian legislation. (4) Annex IV to Regulation (EC) No 1235/2008 contains a list of control authorities and control bodies competent to carry out controls and issue certificates in third countries for the purpose of equivalence. As a consequence of the expansion of Canada's recognition to processed products for use as food and for use as feed with imported organic ingredients and to organic wine certified in accordance with Canadian legislation and the corresponding amendments of Annex III to that Regulation, the relevant control bodies recognised until now for the import of processed products for use as food with imported organic ingredients and of organic wine (product category D) from Canada should be deleted from Annex IV to that Regulation. (5) Annexes III and IV to Regulation (EC) No 1235/2008 should therefore be amended accordingly. (6) In order to allow the control bodies listed in Annex IV to Regulation (EC) No 1235/2008 that are recognised for Canada as regards processed products for use as food with imported organic ingredients and organic wine to adapt to the amendments made by this Regulation, the amendment of Annex IV to Regulation (EC) No 1235/2008 should apply only after a reasonable time period. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee on organic production, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1235/2008 is amended as follows: (1) Annex III is amended in accordance with Annex I to this Regulation; (2) Annex IV is amended in accordance with Annex II to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. Point (2) of Article 1 shall apply from 7 July 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 189, 20.7.2007, p. 1. (2) Commission Regulation (EC) No 1235/2008 of 8 December 2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (OJ L 334, 12.12.2008, p. 25). (3) Commission Regulation (EC) No 889/2008 of 5 September 2008 laying down detailed rules for the implementation of Council Regulation (EC) No 834/2007 on organic production and labelling of organic products with regard to organic production, labelling and control (OJ L 250, 18.9.2008, p. 1). ANNEX I Annex III to Regulation (EC) No 1235/2008 is amended as follows: (1) in the entry relating to Canada, point 1 Product categories, row Processed agricultural products for use as food, footnote 1 is deleted; (2) point 2 Origin is replaced by the following: 2. Origin: products of category A, B and F that have been grown in Canada and products of category D and E processed in Canada with organically grown ingredients that have been grown in Canada or that have been imported into Canada in accordance with the Canadian legislation.. ANNEX II Annex IV to Regulation (EC) No 1235/2008 is amended as follows: (1) in the entry relating to CCOF Certification Services, in point 3, the row concerning Canada is deleted; (2) in the entry relating to Ecocert SA, in point 3, the row concerning Canada is deleted; (3) in the entry relating to IMOswiss AG, in point 3, the row concerning Canada is deleted; (4) in the entry relating to International Certification Services, Inc., in point 3, the row concerning Canada is deleted; (5) in the entry relating to Letis S.A., in point 3, the row concerning Canada is deleted; (6) in the entry relating to Oregon Tilth, in point 3, the row concerning Canada is deleted; (7) in the entry relating to Organic crop improvement association, in point 3, the row concerning Canada is deleted; (8) in the entry relating to Quality Assurance International, in point 3, the row concerning Canada is deleted.